ORDEN
San Juan, Puerto Rico, a 26 de noviembre de 1963
La encomienda y esfera de actividad del Comité para el Estudio y Evaluación del Sistema Judicial, establecido por nuestra orden de esta misma fecha, será la siguiente:
1. Estudiar y evaluar la estructura, organización y fun-cionamiento del sistema judicial, según establecido por el Art. V de la Constitución del Estado Libre Asociado de Puerto Rico y la Ley de la Judicatura, y según la demás legislación vigente y las Reglas de Procedimiento y de Administración y cualesquiera otras reglas o reglamentos aplicables.
2. Recomendar y sugerir cambios necesarios o medidas que tiendan a mejorar su estructura, organización y funcio-namiento y a garantizar la más efectiva administración de justicia y la independencia judicial.
3. Llevar a cabo cualquier otra gestión que le encomiende el Tribunal con relación a este estudio.
El referido Comité estará integrado en la siguiente forma:
1. José Trías Monge, Presidente
2. Manuel Abréu Castillo
3. Félix Ochoteco
4. Raúl Serrano Geyls
5. José Rivera Barreras
6. Daniel López Pritchard
7. Edwin Cortés García
8. Filiberto Santiago Rosario
9. Roberto Morales
10. Angelita Pedrosa
11. Dr. Guillermo Barbosa
12. Roberto de Jesús Toro
13. Oscar Vere
En la extensión y alcance que provea el Tribunal o el Juez Presidente, el Comité tendrá el beneficio de la consulta *896y consejo técnico del Presidente del Institute of Judicial Administration, Hon. Charles E. Clark y del Director Eje-cutivo de la American Judicature Society, Glenn R. Winters, Esq.
Los abogados designados para formar parte de este Co-mité serán miembros de la Conferencia Judicial conforme al inciso 8 del Apartado II de nuestra Orden de 28 de junio de 1963, si no lo fueren en virtud de otras disposiciones del referido Apartado.
Las personas que no siendo abogados han sido designadas para formar parte de este Comité serán miembros de la Conferencia Judicial conforme al inciso 9 del Apartado II de nuestra Orden de 28 de junio de 1963.
El Director Administrativo de los Tribunales proporcio-nará cualesquiera informes, datos, o estadísticas que le fue-ren solicitadas para los propósitos aquí consignados.
Esta Orden será efectiva inmediatamente.
El Secretario del Tribunal notificará su designación a los miembros de este Comité y les remitirá copia certificada de la. presente Orden.
El Juez Presidente convocará al Comité para la celebra-ción de su reunión inicial a los fines de la ordenación de sus labores.
Lo acordó el Tribunal y firma el Señor Juez Presidente.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Ignacio Rivera Secretario